*474MEMORANDUM **
Felipe Villalobos-Abarca and Virginia Garcia-Cano, parents of Maria Guadalupe Villalobos-Garcia and Gabriela VillalobosGarcia, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming without opinion an immigration judge’s (“IJ”) decision denying their motion to terminate removal proceedings. Petitioners do not contest the agency’s denial of asylum, withholding of removal, protection under the Convention Against Torture, and cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law. Kohli v. Gonzales, 473 F.3d 1061, 1065 (9th Cir.2007). We deny in part and grant in part the petition for review, and remand on the issue of voluntary departure.
Petitioners contend the notices to appear were defective because the issuing official did not state her title, and the government therefore did not meet its burden to show that jurisdiction vested with the immigration court. This contention is foreclosed by our recent opinion, Kohli v. Gonzales. See id. at 1066-69.
The IJ granted voluntary departure for a 59-day period and the BIA streamlined and changed the voluntary departure period to 30 days. In Padilla-Padilla v. Gonzales, 463 F.3d 972, 981 (9th Cir.2006), we held “that because the BIA issued a streamlined order, it was required to affirm the entirety of the IJ’s decision, including the length of the voluntary departure period.” We therefore remand to the BIA to reinstate the previous voluntary departure period.
PETITION FOR REVIEW DENIED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.